Title: Cotton Tufts to Abigail Adams, 13 April 1786
From: Tufts, Cotton
To: Adams, Abigail


     
      My dear Cous.
      Boston April 13. 1786
     
     In some of my former Letters I mentioned the Probability, that Belchers Place would shortly be on Sale. Mr. Morton Atty. to C. W. Apthorp Esq has offered it to me but has not as yet set his Price. As I conceive it to be Your Wish to purchase it—If it can be obtained at a reasonable Price, I shall secure it. I have frequent offers of Salt Marsh and other Lands, in Braintree, some of them adjoining to yours, that of the late Widow Veazies adjoyning to Belchers, will shortly be sold. But as Lands bring in but very little Profit, It can not be adviseable to engage very far in the Purchase of them. The Scarcity of Specie and the Danger of being forced into a Paper Medium to supply the Want, together with the Weight of Taxes, Conduce greatly to lessen the Profits of real Estate. Payment of Rents dayly become more difficult and I find them to be slow. This will oblige me to depend on Draughts on Mr. Adams for defraying the Expences of Your Childrens Education. We propose to offer your Son Thomas for Admission in to our University at the next Commencment, unless you should direct otherwise. Mr John was admitted in March last into the Junior Class and is well seated in a Chamber with a Graduate. The Expences of your Three Sons cannot be estimated I apprehend at less than £50 sterlg each Pr. Ann.–supposing them to conduct with Oeconomy. And I have the Satisfaction to inform You, that there does not appear in them any Disposition to Extravagance. The parental Attention of Mr and Mrs Cranch to them, would do much to prevent it, were they inclined to excess; and their Attachment to their Cousin Wm. Cranch, who is an amiable Youth, of great Steadiness and Prudence makes their Station agreable to them and I flatter my self that they will form a little Circle distinguished for their good order and attention to their Studies.
     Mr. T—— I fear will give me much Trouble; for Twelve months past or more I have found it difficult to see him. His frequent Absence from his office, for a long Time, I imputed to necessary Calls and Business. And though I have of late made repeated Journeys to Braintree as well as wrote to him, in order to get an Account of Your Affairs and what Money he may have collected, yet nothing ensues but Messages that he will at such a Time or such a Time wait on me. Whether his Conduct has proceeded from a natural Versatility of Mind, his Fondness for Intrigue or more latterly from Resentment or a Wish to avoid a strict Compliance with the Demands of a former Correspondent or to a moveable Spirit caught from his Windmill lately erected—I do not pretend to determine—but I shall not long be content to feed on Uncertainties.
     In my former Letter I requested you to let me know to what Amount in the Course of the Year I might draw for, You will express your Mind on this and also let me know what may be said on Doane’s Account. I mean with respect to its having been paid or not.
     It is expected, that Cap. Callihan will sail this Day or to morrow. I shall write further by him if Time will permit, but I must refer You to Bro Cranch for Politicks and Domestic Intelligence, and I hope You will not refrain from giving me the Politics of the Country where You reside although I should in my Letters confine myself merely to Matters that relate to Your private Interest. The various Trusts with which I am charged, engross almost the whole of my Time during the Recesses of the General Court, that but very little is left for my own particular Concerns and does almost entirely prevent me from expatiating on Subjects other than those that have immediate Reference to Matters of Trust. My Compliments and Love &c to my Cous. Nabby. I shall shortly write her a Line—at present I can only tell her, that I have made no further Progress in my Embassy, than what she has already had information of. When will My Friend Mr. Adams his Lady and Daughter return to Braintree! Should the Answer be, Shortly it would give Pleasure to Your Affectionate Friend
     
      Cotton Tufts
     
     
      P.S. Since I wrote the above, I have drawn a Bill on Mr Adams for £50. sterlg in favour of Ebenr Storer Esq @ 7 Pr Ct. above par, which I found necessary, the produce of the last Bill having laid out (the greater part of it) in public Securities and expended a considerable Sum beyond what your Rents and other Means have produced, and no present Prospect of an adequate Supply for future Demands other by a Draught.
     
    